t c memo united_states tax_court paul r avenell and daia avenell petitioners v commissioner of internal revenue respondent docket no filed date lawrence w sherlock renesha n fountain and dianne c mehany for petitioners m kathryn bellis ashley vaughan targac and randall g durfee for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner paul avenell’s individual federal_income_tax return for and in petitioners’ joint federal_income_tax return for respondent determined that petitioner2 was liable for an addition_to_tax under sec_6651 for failure_to_file a return timely late filing for and that petitioners were liable for a late-filing addition_to_tax for respondent also determined that petitioner is liable for the fraud_penalty under sec_6663 for and the years at issue the primary issue is whether respondent has proven by clear_and_convincing evidence that petitioner is liable for the fraud_penalty for the years at issue we hold that he has not we therefore need not decide other issues relating to the deficiencies and additions to tax because the limitations_period for assessment has expired 1the parties stipulated in a stipulation of settled issues that daia avenell is not liable for the fraud_penalty and is entitled to relief under sec_6015 from any income_tax_liability determined to be due from petitioners for 2for convenience we refer to mr avenell as petitioner 3all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and accompanying exhibits by this reference petitioners resided in houston texas when they filed the petition petitioner started work in the air conditioning business after graduating from high school in he then maintained radar systems on fighter planes in the air force for a while before returning to the air conditioning business as a technician petitioner established a commercial heating and air conditioning business called tacon mechanical contractors inc tacon in during the years at issue he was president of and owned at least percent of tacon tacon was sued by one of its subcontractors grant sheet metal grant metal in tacon had subcontracted certain fabrication and duct work installation to grant metal and had fired grant metal when it failed to adequately staff the projects grant metal then sued tacon for breach of contract and other causes the case was tried in and the jury awarded grant metal actual damages exemplary damages and fees petitioner was furious about the lawsuit and felt that grant metal had been awarded double the contract amount despite its poor work performance petitioner appealed the judgment he also acted upon his attorney’s advice to file for chapter bankruptcy protection and to keep funds out of tacon’s bank account specifically petitioner did not deposit payments from general contractors to tacon during the years at issue instead he exchanged the checks for cashier’s checks that he carried in his back pocket to protect his funds from grant metal’s judgment collection petitioner used the cashier’s checks to pay tacon’s expenses subcontractors and suppliers he deposited some of the cashier’s checks into a cayman islands bank account and he lent money to a friend’s company he relied knowing little about bookkeeping and having only a high school degree upon tacon’s bookkeepers to track the funds petitioner thought that his bookkeepers kept such records and that almost all funds kept in the cayman islands account and lent to his friend were returned to tacon 4petitioner had learned about high-interest-paying bank accounts in the cayman islands during a weekend trip sponsored by an equipment supplier petitioner had not previously traveled to the cayman islands during his short visit he saw an advertisement inviting hotel guests to a seminar about cayman islands bank accounts and when attending was told that he could earn at least percent interest on a deposit the tax_return that petitioner filed for and the joint tax_return that petitioners filed for were both prepared by an accountant in petitioner filed an amended tax_return for reporting additional income irs special_agent buddy adams mr adams began investigating petitioner in the mid-1990s based on small-town rumors of drug dealing and large property purchases mr adams continued his investigation despite finding no basis for the drug allegations he discovered during his investigation that petitioner’s son had purchased a rural property in sequin texas in sequin residence that same year a ranch was purchased in guadalupe county texas guadalupe ranch in the name of petitioner’s lawyer’s company when questioned petitioner told mr adams that he helped his son with the sequin residence purchase and that he purchased the guadalupe ranch petitioner voluntarily disclosed the cayman islands bank account mr adams traced cashier’s checks to petitioner’s personal_use and concluded that petitioner used general contractors’ payments to tacon to purchase the guadalupe ranch in petitioner pled guilty to filing a false tax_return for he did so based on his attorney’s warning that mr adams said he would indict petitioner’s family members bookkeeper and accountant if petitioner did not accept the plea respondent issued the deficiency notices approximately years after the years at issue respondent determined that petitioner was liable for a dollar_figure fraud_penalty for and a dollar_figure fraud_penalty for respondent also determined additions to tax for failure to timely file a return petitioners timely filed a petition opinion respondent argues that petitioners underreported income when petitioner diverted funds from tacon for his personal_use and that the resulting underpayment_of_tax is attributable to fraud petitioners argue that petitioner did not intend to evade tax but instead attempted to safeguard company funds from judgment collection petitioners further note that the deficiencies were determined after the period expired for assessing tax absent fraud see sec_6501 we agree with petitioners respondent has failed to show by clear_and_convincing evidence that any of the underpayment_of_tax for either of the years at issue was due to fraud we now address fraud fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir aff’g t c memo 5dollar amounts are rounded to the nearest dollar di ricco v commissioner tcmemo_2009_300 petitioner’s guilty plea under sec_7206 does not prove fraud but rather respondent must show that petitioner intended to evade tax in filing the returns see 84_tc_636 respondent bears this burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 743_f2d_309 5th cir aff’g tcmemo_1984_25 this high standard precludes the presumption of correctness that generally attaches to a deficiency determination from extending to a fraud determination see 926_f2d_1470 6th cir aff’g 91_tc_1049 di ricco v commissioner supra fraud is never presumed and must be affirmatively established by clear_and_convincing evidence see eg 80_tc_1111 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 317_us_492 rowlee v commissioner t c pincite 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir mere suspicion however is not enough 90_tc_1130 27_tc_561 aff’d 252_f2d_681 6th cir respondent did not establish by clear_and_convincing evidence that petitioner fraudulently intended to evade tax see sec_7454 rule b respondent had more than years to build a case against petitioner before issuing the deficiency notices and another years to prepare for trial after petitioners filed the petition yet respondent did not provide sufficient evidence to establish that petitioner acted with the intent to evade tax respondent infers that petitioner intended to evade taxes by exchanging general contractor’s checks for cashier’s checks and using those funds for personal purposes including making a personal loan and opening a cayman islands bank account respondent further infers fraudulent intent from petitioner’s purchases of real_estate in others’ names piling inference upon inference however does not qualify as clear_and_convincing evidence see penn-ohio steel corp v commissioner tcmemo_1964_124 quoting 239_f2d_316 5th cir rev’g t c memo his inferences fall short of the required proof of fraud by clear_and_convincing evidence we cannot conclude that petitioner’s delusive behavior was part of a deliberate scheme of fraudulent tax_evasion we find that petitioner’s diversion of money from tacon was done with the intent to evade judgment collection rather than the intent to evade taxes petitioner treated tacon’s assets and funds as his own tacon’s assets were subject_to a judgment collection that petitioner felt was unjust petitioner credibly testified that he refused to deposit funds into tacon’s account to avoid the judgment collection the timing of petitioner’s delusive behavior involving cashier’s checks the cayman islands bank account real_property purchases and the personal loan is consistent with that of grant metal’s judgment we do not condone petitioner’s efforts to avoid judgment collection we also do not find however that his actions were done with the intent to evade tax petitioner’s liberties with tacon’s funds may have resulted in underreported income a taxpayer’s failure to report income does not by itself establish fraudulent intent see 544_f2d_883 5th cir aff’g tcmemo_1975_368 99_tc_202 pappas v commissioner tcmemo_1981_639 petitioner credibly testified that he thought he could use tacon’s funds because he had previously put money into tacon given his limited education and relevant expertise he did not understand that tacon was a separate_entity and that tacon’s funds were different and separate from his own despite petitioner’s erroneous understanding of corporate and tax laws spending company funds for personal_use is not per se fraudulent see knutsen-rowell inc v commissioner tcmemo_2011_65 we find that petitioner’s actions stemmed from an intent to avoid judgment collection coupled with a lack of sophistication about and attention to legal obligations and financial details we note that petitioner cooperated with mr adams throughout the investigation he voluntarily disclosed the cayman islands bank account and admitted that he lent company money to a friend he further disclosed that he helped his son purchase the sequin residence and that he purchased the guadalupe ranch petitioner’s cooperation with respondent during the audit suggests that he was not attempting to evade federal tax again we do not condone his cavalier use of corporate income we disagree however with respondent’s position that it was part of a conscious and clever scheme to avoid federal income taxes nearly two decades after the years at issue we hold that respondent has failed to prove by clear_and_convincing evidence that petitioner fraudulently intended to evade tax our conclusion is based on the record as a whole taking into account our determination as to the credibility of petitioner and the other witnesses called at trial accordingly the statute_of_limitations bars the assessment of tax additions to tax and penalties for the years at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners 6the parties stipulated that petitioners are not entitled to the long-term_capital_loss of dollar_figure claimed on the return for pertaining to the guadalupe ranch the statute_of_limitations bars the assessment of this additional tax
